DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Comments/Notes

Applicant is advised that should claim 83 be found allowable, claim 54 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112(a) or 112(pre-AIA ), first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 54, 55, 56, 83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Regarding claims 54 and 83, the broad genus of “injectable agent” is not supported in the application as filed. The specification as filed does not disclose any species encompassed by the genus.  Applicant's limited disclosure does not provide support that applicant envisaged the invention as a whole which is broadly claimed solely by function because applicant has not provided an adequate description as to the physical and chemical structures that are necessary for providing the function of being an “injectable agent”. A definition by function alone does not appear to sufficiently describe the claimed invention because it is only an indication of what the agent does, rather than what it is. See MPEP 2163.  Appropriate correction is required.
Regarding claim 55, the broad genus of “topical agent” is not supported in the application as filed. The specification as filed does not disclose any species encompassed by the genus.  Applicant's limited disclosure does not provide support that applicant envisaged the invention as a whole which is broadly claimed solely by function because applicant has not provided an adequate description as to the physical and chemical structures that are necessary for providing the function of being a topical agent. A definition by function alone does not appear to sufficiently describe the claimed invention because it is only an indication of what the agent does, rather than what it is. See MPEP 2163.  Appropriate correction is required.
claim 56, the broad genus of “percutaneous enhancer” is not supported in the application as filed. The specification as filed discloses one species of percutaneous enhancer, which is Laurocapram (¶ 0031 of the PG-Pub).  Applicant's limited disclosure of one species which has the claimed functional properties of "percutaneous enhancer" does not provide support that applicant envisaged the invention as a whole which is broadly claimed solely by function because applicant has not provided an adequate description as to the physical and chemical structures that are necessary for providing the function of being a percutaneous enhancer. The person of ordinary skill in the art could not predict whether a particular compound possesses the function of percutaneous enhancer other than for the one species disclosed in the specification. A definition by function alone does not appear to sufficiently describe the claimed invention because it is only an indication of what the enhancer does, rather than what it is. See MPEP 2163.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 53 - 83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (from IDS; US 8,658,129 B2; “Zhang”).
Zhang teaches a compound for detecting myelin-associated neuropathy in a subject wherein said compound is selected from the group consisting of:

    PNG
    media_image1.png
    892
    562
    media_image1.png
    Greyscale

and a corresponding salt thereof (note that compound “C” is the compound of instant claims 64 and 75) (Abstract; ¶ 0012-0015, 0042-0043, 0047, 0053, 0056-0059, 0069-0072, and 0082-0083).  Zhang also teaches a method of imaging myelin basic protein in an open or minimally invasive surgical field comprising the steps of: administering parenterally (includes IV) to a subject one of the compounds A-C; and detecting the agent (¶ 0031 and 0056-0059). The detecting is effected by applying a light source tuned to the spectral excitation characteristics of the compound, and observing the subject through an optical filter tuned to the spectral emission characteristics of the compound (Abstract; ¶ 0012-0015 and 0056-0059).  The detecting is effected by fluorescence microscopy, laser-confocal microscopy, cross-polarization microscopy, autoradiography, or a combination thereof (¶ 0050-0053).  Zhang also teaches a kit for detecting myelin-associated neuropathy in a subject comprising: one of compounds A-C; and a pharmaceutical carrier (Abstract; ¶ 0012-0015, 0069-0072, and 0082-0083).  The pharmaceutical carrier is a water-soluble organic solvent (¶ 0069-0070).  The pharmaceutical carrier further comprises a co-solvent, surfactant, buffer solution, stabilizer, preservative, or a 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 53 - 83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 8,658,129 B2 (“US’129”).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 53 - 83 of the instant application is generic to all that is recited in claims 1 
Specifically, the claims of US’129 teach the following:
1. A compound for detecting myelin-associated neuropathy in a subject wherein said compound is selected from the group consisting of:

    PNG
    media_image1.png
    892
    562
    media_image1.png
    Greyscale

and a corresponding 19F-labeled derivative, radioisotope-labeled derivative, or salt thereof (note that compound “C” is the compound of instant claims 10 and 23).
2. A method of detecting myelin-associated neuropathy comprising:
identifying a subject at risk of or diagnosed with a myelin-associated neuropathy;
administering to the subject an agent, wherein the agent comprises a compound of claim 1;
determining myelination in the subject by detecting the agent present in the subject; and
comparing the myelination in the subject with a control sample wherein a lower level of agent in the subject is indicative of a myelin-associated neuropathy.

4. The method of claim 2 wherein the compound is a 19F-labeled derivative or a radioisotope-labeled derivative, and detecting is effected by gamma imaging, MRI, MRS, PET, CEST, PARACEST, or a combination thereof.
5. The method of claim 2 wherein the detecting is effected by applying a light source tuned to the spectral excitation characteristics of the compound, and observing the subject through an optical filter tuned to the spectral emission characteristics of the compound.
6. The method of claim 2 further comprising the step of quantifying the amount of the agent in the subject.
7. The method of claim 6 wherein the quantifying step comprises measuring radioactivity of the agent and wherein the agent comprises the radioisotope-labeled derivative of the compound or the radioisotope-labeled derivative of the salt of the compound.
8. The method of claim 2 wherein the myelin-associated neuropathy comprises multiple sclerosis, Guillain-Barré syndrome, leukodystrophies, metachromatic leukodystrophy, Refsum's disease, adrenoleukodystrophy, Krabbe's disease, phenylketonuria, Canavan disease, Pelizaeus-Merzbacher disease, Alexander's disease, diabetic neuropathy, chemotherapy-induced neuropathy, Alzheimer's disease, vascular dementia, dementia with Lewy bodies, or a combination thereof.
9. A method of imaging myelin basic protein in an open or minimally invasive surgical field comprising the steps of:
contacting the surgical site with an agent, said agent comprising a compound of claim 1; and
detecting the agent.

11. A method of quantifying the amount of myelin present in a tissue sample comprising:
contacting the tissue sample with an agent wherein the agent comprises a compound of claim 1; and
quantifying the amount of the agent present in the tissue sample by comparing to a baseline measurement of myelin basic protein in a control sample.
12. The method of claim 11 wherein the detecting is effected by fluorescence microscopy, laser-confocal microscopy, cross-polarization microscopy, autoradiography, or a combination thereof.
13. The method of claim 11 wherein the compound is a 19F-labeled derivative or a radioisotope-labeled derivative and detecting is effected by magnetic resonance imaging, magnetic resonance spectroscopy, or a combination thereof.
14. A kit for detecting myelin-associated neuropathy in a subject comprising:
an agent wherein the agent comprises a compound of claim 1; and
a pharmaceutical carrier.
15. The kit of claim 14 wherein the pharmaceutical carrier is a water-soluble organic solvent.
16. The kit of claim 15 wherein the pharmaceutical carrier further comprises a co-solvent, surfactant, buffer solution, stabilizer, preservative, or a combination thereof.
17. The kit of claim 14 wherein the pharmaceutical carrier comprises 5 to 20% (volume/volume) propylene glycol, 5 to 30% (weight to volume) 2-hydroxylpropyl-β-cyclodextrin, and 70 to 90% distilled deionized water (volume to volume).
18. The kit of claim 14 wherein the kit further comprises a multi-chambered vessel for storing the agent in a first chamber and a second pharmaceutical carrier in a second chamber.

Claims 53 - 57, 59, 62 - 70, 73 - 80, and 83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 24 of U.S. Patent No. 10,744,212 (“US’212”).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 53 - 57, 59, 62 - 70, 73 - 80, and 83 of the instant application is generic to all that is recited in claims 1 - 24 of US’212.  That is, claims 1 - 24 of US’212 fall entirely within the scope of claims 53 - 57, 59, 62 - 70, 73 - 80, and 83 or, in other words, claims 53 - 57, 59, 62 - 70, 73 - 80, and 83 are anticipated by claims 1 - 24 of US’212.  
Specifically, the claims of US’212 teach the following:
1. A topical administered pharmaceutical agent comprising a compound of Formula I or a salt thereof, wherein Formula I is:

    PNG
    media_image2.png
    426
    875
    media_image2.png
    Greyscale

wherein R1 is an alkyl group, R2 is an electron donating group and R3 is an electron withdrawing group; and an aqueous pharmaceutical carrier comprising, based on volume: 1-30% PEG-300, 1-20% propylene glycol, 1-10% polyvinylpyrrolidone, and 0-10% Laurocapram.
2. The pharmaceutical agent of claim 1, wherein the PEG-300 is 10-30% PEG-300 and wherein the aqueous pharmaceutical carrier further comprises 5-20% polyvinyl alcohol based on volume.
3. The pharmaceutical agent of claim 1, wherein R1 is a lower alkyl group from 1 to 6 carbon atoms, and R2 is a primary, secondary, or tertiary amine, or an alkoxy group.
4. The pharmaceutical agent of claim 1, wherein Formula I is:

    PNG
    media_image3.png
    467
    894
    media_image3.png
    Greyscale

where R1 is an alkyl group, R2 is an electron donating group, and R4 and R5 are independently hydrogen, alkyl, substituted alkyl, amine, substituted amine, or taken together form a heterocyclic ring or substituted heterocyclic ring structure.
5. The pharmaceutical agent of claim 4, wherein the PEG-300 is 10-30% PEG-300 and wherein the aqueous pharmaceutical carrier further comprises 5-20% polyvinyl alcohol based on volume.
6. The pharmaceutical agent of claim 4, wherein R4 and R5 taken together form a heterocyclic ring or a substituted heterocyclic ring structure.
7. The pharmaceutical agent of claim 6, wherein R4 and R5 taken together form piperidine, piperazine, morpholine, or an alkyl or alkoxyl substituted piperidine, piperazine, or morpholine.
8. The pharmaceutical agent of claim 6 where Formula I is:

    PNG
    media_image4.png
    321
    884
    media_image4.png
    Greyscale

9. The pharmaceutical agent of claim 1, wherein Formula I is a salt further comprising an anion and said anion is a halide, a polyatomic anion, or a basic active compound.
10. The pharmaceutical agent of claim 9, wherein the anion is a chloride.
11. A method of imaging myelin basic protein in an open or minimally invasive surgical field by topical administration of a pharmaceutical agent comprising the steps of: contacting the surgical 

    PNG
    media_image2.png
    426
    875
    media_image2.png
    Greyscale

wherein R1 is an alkyl group, R2 is an electron donating group and R3 is an electron withdrawing group; and an aqueous pharmaceutical carrier comprising, based on volume: 10-30% PEG-300 and 5-20% polyvinyl alcohol; detecting the agent by applying a light source tuned to the spectral excitation characteristics of the agent; and observing a subject through an optical filter tuned to the spectral emission characteristics of the agent.
12. The method of claim 11, wherein the detecting is effected by fluorescence microscopy, laser-confocal microscopy, cross-polarization microscopy, autoradiography, or a combination thereof.
13. The method of claim 11, wherein R1 is a lower alkyl group from 1 to 6 carbon atoms, R2 is a primary, secondary, or tertiary amine, or an alkoxy group.
14. The method of claim 11, wherein Formula I is:

    PNG
    media_image5.png
    468
    894
    media_image5.png
    Greyscale

where R1 is an alkyl group, R2 is an electron donating group, and R4 and R5 are independently hydrogen, alkyl, substituted alkyl, amine, substituted amine, or taken together form a heterocyclic ring or substituted heterocyclic ring structure.

16. The method of claim 14, wherein R4 and R5 taken together form a heterocyclic ring or a substituted heterocyclic ring structure.
17. The method of claim 16, wherein R4 and R5 taken together form piperidine, piperazine, morpholine, or an alkyl or alkoxyl substituted piperidine, piperazine, or morpholine.
18. The method of claim 17, where Formula I is:

    PNG
    media_image6.png
    321
    884
    media_image6.png
    Greyscale

19. The method of claim 11, wherein Formula I is a salt further comprising an anion and said anion is a halide, a polyatomic anion, or a basic active compound.
20. The method of claim 19, wherein the anion is a chloride.
21. The method of claim 11, further comprising determining the presence of myelin based on spectral excitation of the agent.
22. A kit for providing a topical administered pharmaceutical agent comprising: a compound of Formula I or a salt thereof, wherein Formula I is:

    PNG
    media_image2.png
    426
    875
    media_image2.png
    Greyscale

wherein R1 is an alkyl group, R2 is an electron donating group and R3 is an electron withdrawing group;

a co-solvent, surfactant, buffer solution, stabilizer, preservative, or any combination thereof.
23. The kit of claim 22, wherein the PEG-300 is 10-30% PEG-300 and wherein the aqueous pharmaceutical carrier further comprises 5-20% polyvinyl alcohol based on volume.
24. The kit of claim 22, wherein the pharmaceutical carrier further comprises a percutaneous enhancer, wherein the percutaneous enhancer comprises Laurocapram.

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/Jennifer Lamberski/Primary Examiner, Art Unit 1618